                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

UNITED STATES OF AMERICA               )
                                       )
      VS.                              )                   CR 21-012 JJM LDA
                                       )
LUIS JOEL SIERRA                       )


__________________________________________________________________

              OBJECTION TO GOVERNMENT’S REQUEST FOR
                           CUSTODIAL EVALUATION


      In response to Mr. Sierra’s motion to determine competency and disclosure of
his mental health evaluation showing him to be incompetent, the government has
requested the Court to order a second evaluation of Mr. Sierra, and asserts that the
evaluation should be conducted in Bureau of Prisons (“BOP”) custody. The Court
should deny this request. Such an evaluation would take Mr. Sierra from his home on
pre-trial release and re-incarcerate him without any consideration of his complete
compliance with his release conditions. Most importantly, however, the government
has not presented information making Mr. Sierra’s re-incarceration and examination in
custody necessary, as opposed to an outpatient exam.
      To be clear, 18 U.S.C. § 4241 does not provide the government with any right or
entitlement to a psychological evaluation of Mr. Sierra, let alone a custodial exam.
Indeed, the statute says “the court may order that a psychiatric or psychological
examination of the defendant be conducted, and that a psychiatric or psychological
report be filed with the court, pursuant to the provisions of section 4247(b) and (c)”
when presented with information showing reasonable cause to believe the defendant is
mentally incompetent to stand trial. 18 U.S.C. § 4241(b) (emphasis added). Mr. Sierra

                                           1
has presented such evidence and the authority to order a second exam is the Court’s
alone. Section 4247(b) also requires the Court to ensure any exam be performed “by a
licensed or certified psychiatrist or psychologist”, or more than one evaluator if
appropriate. The law, § 4241 or § 4247, does not make any reference to the government
requesting or designating any evaluator or circumstances of such an evaluation. That
said, the Court may commit the defendant to government custody for the evaluation if
necessary, but the statute does not in any way make that a standard prospect or instruct
the Court to defer to the government’s desires. 18 U.S.C. § 4247 (b).
       The Court’s decision to re-incarcerate Mr. Sierra or not under § 4247(b) is not
basely discretionary. The decision to re-incarcerate for the purpose of a psychological
examination must comply with his constitutional Due Process protections. See United
States v. Gomez-Borges, 91 F. Supp. 2d 477, 478-79 (D.P.R. 2000); United States v. Neal, 679
F.3d 737, 740 (8th Cir. 2012); In re Newchurch, 807 F.2d 404, 408 (5th Cir. 1986).
Compelling reasons which outweigh Mr. Sierra’s constitutional liberty interest must
exist to allow re-incarceration. Gomez-Borges, 91F. Supp. 2d at 481, citing United States v.
Deters, 143 F.3d 577, 583 (10th Cir. 1998), and Newchurch, 807 F.2d at 411. Essentially, is
the deprivation of Mr. Sierra’s liberty necessary because an outpatient examination is
unavailable or unfeasible. Neal, 679 F.3d at 740-41; see also Deters, 143 F.3d 577, 582-84
(10th Cir. 1998); Newchurch, 807 F.2d at 409.1 The government – the proponent of
custody here – must show this re-incarceration necessity by clear and convincing
evidence. Gomez-Borges, 91 F. Supp. 2d at 478-79; Newchurch, 807 F.2d at 408. The
government, though, has failed to address this point entirely. It has declined to even

1
 “Read together, the [18 U.S.C. § 4247(b)] provision that the court “may” commit a person to the
custody of the Attorney General, the legislative statement that commitment should not be ordered if
the examination can be conducted on an outpatient basis, and the provision that, if the defendant is
committed, he shall be examined in the nearest suitable facility, all require that, before committing a
defendant, the court determine, on the basis of evidence submitted by the government, subject to
cross examination, and to rebuttal by the defendant, that the government cannot adequately prepare
for trial on the insanity issue by having the defendant examined as an outpatient.” Newchurch, 807 F.2d
at 411.
                                                  2
investigate outpatient options thus far. Instead it has characterized a custodial exam as
more thorough, unbiased, and complete than the outpatient alternative. That position
is has a phantom foundation.
      Mr. Sierra is presently on pre-trial release. He has been completely compliant
with his release conditions, which include home confinement with electronic
monitoring. While those conditions are onerous, Mr. Sierra has been fully accountable
and followed the directions of the probation department. The conditions have ensured
that Mr. Sierra is available for court and lessened any perceived danger to the
community. The conditions have also made Mr. Sierra available for immediate
evaluation in the community. There is no necessity, no compelling reason, to re-
incarcerate Mr. Sierra for a psychological evaluation. Mr. Sierra’s constitutional liberty
interests outweigh the government’s desire for his re-incarceration and the Court must
deny the government’s request.


Regarding the Government’s Characterizations
      The government believes that a BOP evaluation has a higher quality than an
outpatient study, is standard practice in the Court, is unbiased or non-biased, and it is
in Mr. Sierra’s interest. The government has not, however, investigated any outpatient
option for comparison. The government’s beliefs about a custodial examination, as
opposed to an outpatient evaluation, are not accurate and do not demonstrate any
compelling necessity.
      Thoroughness
      The government asserts “A full examination by BOP staff [ ] is necessary for the
Court to have confidence in the determination.” ECF #38 at 1. It suggests that
community based evaluations are incomplete and abbreviated, and the Court ought not




                                            3
to rely on such a report. Id. 2 The government’s faith in a BOP evaluation – and lack of
faith in an outpatient exam - does not make re-incarceration of Mr. Sierra necessary.
The necessity is based on the lack of viable outpatient options or other compelling
reason. Further, the government’s conclusions simply ignore real life. People are
evaluated for psychological issues every day, and the overwhelming majority are people
not in custody. Evaluating a person’s mental health or psychological make-up is the
same process regardless of that person’s circumstance being tied to the criminal justice
system. The standard of mental competence may be specific to criminal cases, but the
evaluation methods are not. Never mind the fact that the BOP observation would be
conducted in the completely artificial environment of a prison.3 The alleged quality of
a custodial examination does not present any compelling reason for re-incarceration
and does not demonstrate any necessity.
       Standard Practice
       The government believes that a custodial BOP evaluation is the practice of this
Court. ECF #38 at 3. It is not. Each case before the Court is unique to the person
charged and the circumstances present. In cases where a defendant is detained it may
be appropriate and necessary to have the BOP conduct a custodial psychological
evaluation. That situation has different liberty issues. Here, however, Mr. Sierra is not
detained. Outpatient examination is possible. Custodial evaluation is not necessary. The
government cannot not characterize his re-incarceration as necessary because it believes
it to be the standard practice.

2
  In footnote 1 of its motion, ECF #38, the government suggests that Dr. Parsons’s evaluation is
incomplete or lacking because Dr. Parsons did not speak with the “prosecution team” or review
medical records from Mr. Sierra’s brief stay at the Wyatt Detention Facility. These observations do
not support the government’s argument for the compelling necessity of a custodial examination; they
are simply areas which it could address during cross-examination of Dr. Parsons at the competency
hearing.
3
  The government also argues that custodial observation will be better able to uncover malingering.
ECF #38 at 5. In fact, outpatient evaluations do consider the possibility of malingering. Mr. Sierra,
however, suffers from an organic chromosomal disorder which cannot be faked, and has been treated
and monitored for mental illness issues since he was a child.
                                                 4
       Bias
       The government claims that a BOP custodial evaluation is less biased than a
community based examination. See ECF #38 at 3. It points to the BOP regulations
which pledge to conduct appropriate psychological evaluations without deference to
any party or the Court, and insinuates that the same ethics do not apply to paid
psychological professionals conducting outpatient evaluations. Id. This is nonsense. The
Court well knows that psychologists and psychiatrists are all governed by codes of ethics
– just like lawyers - which frown upon lying in reports or slanting findings. 4 Also, it is a
plain mischaracterization to label a BOP examination as “independent” or free from
bias. Id. The BOP is a government agency and all of their employees are paid by the
government (which is the adverse party to Mr. Sierra in this case). Moreover, the BOP
is a part of the executive branch and specifically a part of the Department of Justice
(just like the United States Attorney’s Office). The appearance of bias plainly exists in
a BOP custodial evaluation, at least as much in that of a hired outpatient examiner. That
being said, we hope and expect that any psychologist/psychiatrist – paid by either party
– would conduct an ethical and unbiased exam. Regardless, the government’s beliefs
concerning bias do not present any compelling reason to support the necessity for Mr.
Sierra’s re-incarceration.
       Mr. Sierra’s Best Interests
       The government suggests that re-incarceration now is in Mr. Sierra’s interest
because it may lessen his later custody based on a finding of incompetence. ECF #38
at 5-6. Its logic does not follow. Mr. Sierra is incompetent. The next step of
commitment to attempt to restore competence is inevitable. See 18 U.S.C. § 4241 (d).
Should he not be able to be restored to competence, then he faces perhaps further
commitment in a detention facility. Id. Alternatively, if he is found competent, or is


4
 For psychologists, sponsored by the American Psychological Association: Ethical Principles of
Psychologists and Code of Conduct (https://www.apa.org/ethics/code).
                                                  5
restored to competency, he then faces a mandatory minimum sentence of 5 years in
prison based on the charges preferred by the government. His re-incarceration for a
psychological evaluation has no meaningful effect on his potential future detention or
imprisonment. Regardless, this government concern does not establish the necessity of
a custodial evaluation.
       Economics
       Lastly, the government claims some concern over the costs associated with a
non-custodial examination. ECF #38 at 5. Although it makes the allusion, a custodial
BOP evaluation is not free. 5 It is simply convenient for the government. Similarly, an
outpatient examination is convenient for Mr. Sierra, and he has a constitutional right to
liberty. Although the government has declined to yet assess outpatient options, it will
likely be able to find and afford an expert of its choosing to recommend to the Court.
Economics do not present any compelling reason for Mr. Sierra’s re-incarceration.


Conclusion
       The Court has the authority to order a psychological evaluation of Mr. Sierra in
this instance. While the Court could detain Mr. Sierra to accomplish this exam,
compelling reasons for his re-incarceration must exist to overcome his constitutional
right to liberty. The government has not shown any such reason. The Court can clearly
allow a second psychological examination, but it must deny the government’s request
for a custodial exam.



                                                       Respectfully submitted
                                                       Luis Joel Sierra
                                                       By his attorney,

5
 Incarceration is in fact very expensive. The average cost per inmate in the BOP in 2017 was roughly
$35,000 per year. https://www.federalregister.gov/documents/2018/04/30/2018-09062/annual-
determination-of-average-cost-of-incarceration. The cost for mentally ill inmates is much higher.
                                                  6
                                                /s/ Kevin J. Fitzgerald, 5775
                                                Assistant Federal Defender
                                                10 Weybosset St., Ste. 300
                                                Providence, RI 02903
                                                (401) 528-4281
                                                FAX 528-4285
                                                kevin_fitzgerald@fd.org



                                  CERTIFICATION

      I hereby certify that a copy of this motion was delivered by electronic notification
to Paul Daly, Assistant United States Attorney, on April 16, 2021.

                                                /s/ Kevin J. Fitzgerald




                                            7
